Citation Nr: 0303215	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board undertook additional evidentiary development of the 
case pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  The development has been completed, and the 
veteran has been provided with notice as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  The Board will proceed 
to adjudicate the veteran's claim at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran is currently diagnosed with early mild 
osteoarthritis in the lumbar and cervical spine, and in the 
hips.  

3.  The objective medical evidence fails to disclose the 
presence of any ongoing inflammatory reactive arthritis or 
Reiter's syndrome.  

4.  The objective medical evidence fails to disclose that any 
diagnosed arthritis was incurred as a result of any incident 
of the veteran's active service.  




CONCLUSION OF LAW

Arthritis of multiple joints, to include the back, was not 
incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appears to contend that he incurred arthritis in 
multiple joints in his body as a result of injuries and 
diseases sustained during the course of his active duty.  
Accordingly, he maintains that service connection should be 
established for arthritis of multiple joints, to include the 
back.  In such cases, the VA has a duty to assist the veteran 
in developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for arthritis of multiple joints, to 
include the back.  The veteran has been provided with notice 
of what evidence the VA would obtain, and the evidence he was 
to provide with respect to his claim for service connection.  
In that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statements of the case, and in 
correspondence to the veteran dated in December 1999, October 
2000, January 2001, December 2002, and January 2003 have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claim 
for service connection, and what evidence was necessary to 
show that the diagnosed arthritis of multiple joints, to 
include the back, was incurred in service.  He was informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claim, and of his rights and duties under the VCAA, 
and was advised of the evidence obtained as a result of the 
Board's development.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for arthritis of multiple joints, to include the 
back, has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service clinical treatment records, reports of VA rating 
examinations, and statements made by the veteran in support 
of his claim.  In addition, the Board observes that the 
veteran declined the opportunity to appear before either a 
Hearing Officer or before a Veterans' Law Judge in order to 
present testimony at a personal hearing.  

The Board notes that pursuant to the directives contained in 
its Development Memorandum, the veteran was afforded a VA 
rating examination for the express purpose of determining 
whether any diagnosed arthritis was the result of any disease 
or injury sustained during his active service.  The rating 
examination was conducted, and the examiner addressed the 
specific questions as requested by the Board to the extent 
practicable.  Accordingly, in light of the foregoing, the 
Board concludes that scheduling the veteran for further 
rating examinations would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the claim 
involving entitlement to service connection for arthritis of 
multiple joints, to include the back, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran appears to have submitted a claim 
for service connection for unspecified arthritis in 
connection with his service-connected right arm disability in 
October 1991.  It is not clear what his intentions were with 
respect to the statements he offered concerning arthritis at 
that time, but in any event, no adjudicative action was taken 
with respect to arthritis.  In April 1997, the veteran 
submitted a claim for service connection for left arm and low 
back pain secondary to his service-connected arm disability.  
Such claim was denied by a January 1998 rating decision.  
That rating decision did not address arthritis per se, but 
rather characterized the veteran's claimed disorder as back 
and left arm disabilities, generally.  

In June 1998, the veteran submitted a statement in which he 
alleged that he had arthritis in his back, which was somehow 
connected to an automobile accident he was involved with in 
service.  Such claim was denied by a January 1999 rating 
decision.  The veteran submitted an additional statement 
addressing his claim for service connection for arthritis of 
the low back in May 1999, and a statement of the case (SOC) 
was issued shortly afterwards.  Additional VA clinical 
treatment records were obtained, but the veteran's claim for 
what was characterized as "arthritis of the entire body" 
was denied as not well grounded under the laws then extant by 
a January 2000 rating decision.  In substance, it was 
recognized that while the clinical treatment records 
disclosed the presence of early mild osteoarthritis in the 
veteran's back and hips, there was no medical opinion 
suggestive of any sort of nexus or link between any injury or 
disease sustained in service and the currently diagnosed 
arthritis.  

The veteran's intentions, with respect to what particular 
body parts he claimed had arthritis related to service, were 
never made clear.  In any event, a supplemental statement of 
the case dated in February 2000 was provided, which 
characterized the issue being adjudicated as entitlement to 
"service connection for arthritis of the back as secondary 
to the service-connected disability of fracture of the right 
radius and ulna."  Through his service representative, the 
veteran submitted a statement received in April 2000 in which 
he stated that he wished to appeal the issue as characterized 
in the statement of the case of May 1999.  At that time, the 
issue had been characterized as entitlement to "service 
connection for arthritis of the back as secondary to service-
connected disability of fracture of the right radius and 
ulna."  By a subsequent statement dated in October 2000, 
however, the veteran indicated that he wished to withdraw his 
appeal with respect to the above-captioned issue, and instead 
wished to pursue an appeal regarding the issue of entitlement 
to service connection for arthritis of the entire body 
(multiple joints).  The veteran stated at that time that he 
would submit a statement from a private physician indicating 
that his currently diagnosed "poly-arthritis" was the 
result of a gonococcus infection diagnosed in service as:  
"arthritis due to gonococcus infection."  In response to 
the veteran's statement, the RO provided an additional 
statement of the case dated in October 2000 addressing the 
issue of entitlement to service connection for arthritis of 
multiple joints.  

Following receipt of the veteran's appeal with respect to the 
recharacterized issue, the case was referred to the Board for 
resolution.  It was determined, however, that there was 
insufficient evidence of record to properly adjudicate the 
veteran's appeal.  Accordingly, in September 2002, the Board 
undertook additional development of the issue on appeal, 
which consisted of having the veteran undergo a VA rating 
examination to attempt to determine whether or not his 
currently diagnosed arthritis was incurred as a result of any 
disease or injury sustained in service.  The requested 
examination was conducted in January 2003, and the case is 
now prepared for adjudication.  

A review of the veteran's service medical records discloses 
that in February 1964, the veteran had been involved in an 
automobile accident, and had sustained fractures of both 
bones in his right forearm.  His fracture was treated by open 
reduction and fixation with a metallic rod and screws.  While 
stationed in Korea in 1962, the veteran had contracted 
gonorrhea, and was treated with penicillin.  In December 1962 
and February 1963, the veteran was seen for diagnosed 
gonococcal arthritis in his right elbow, right wrist, left 
ankle, and left knee.  The diagnosis of arthritis due to 
gonococcus infection was noted to be acute in nature in 
February 1963.  In May 1963, the veteran was noted to 
experience pain and swelling in his left ankle, left knee, 
and right elbow since an acute attack of gonorrhea the 
previous year.  The veteran was not then objectively shown to 
have any functional deficits, but did complain of tenderness 
in his joints.  The treating physician observed that the 
veteran's subjective symptomatology was somewhat unusual for 
gonococcal arthritis, and raised the possibility that the 
veteran might have Reiter's syndrome.    By April 1964, 
however, he was not shown to have any gonococcal rheumatism 
or arthritis, and no such problems were noted at the time of 
his discharge in September 1964.  The report of the veteran's 
service separation examination includes a notation that he 
had incurred gonococcal arthritis in service, but no clinical 
findings were then offered.  

Shortly after his discharge from service, the veteran 
underwent a VA rating examination in December 1964.  At that 
time, he primarily complained of pain and swelling in his 
right arm, and such symptoms were then noted to have involved 
the service-connected residuals of a fracture of the right 
arm.  No residual arthritis was indicated, and the veteran 
did not complain of experiencing any related symptomatology.  

Private and VA clinical treatment records show that in 
February 1971, the veteran was seen for complaints of what 
was characterized as rheumatoid arthritis.  The veteran's 
complaints of multiple joint pain, which included the back, 
continued through June 1971, and in May 1971, he was thought 
to have spondylitis in the low back.  At that time, the 
veteran indicated that his pain had recurred intermittently 
for the previous two-to-three years.  It was also noted that 
the veteran had been diagnosed with gonococcal arthritis in 
service in 1962, but the treating physician did not offer any 
opinion suggesting the possibility of a nexus or link between 
the in-service diagnosis and the veteran's then current 
complaints.  in September 1980, the veteran was again seen 
for complaints of what was characterized as arthritic-type 
pain.  He was diagnosed with osteoarthritis at that time, but 
the affected joints were not indicated, although subsequent 
treatment notes dated in October 1980 show that he had 
arthritis in his hips.  In March 1990, treatment records 
indicated that the veteran complained of multiple joint pain, 
and was noted to have a history of osteoarthritis.  Since 
that time, the veteran complained periodically of 
experiencing multiple joint pain, and he was noted to have 
osteoarthritis.  None of the clinical treatment records, 
however, contained any definitive medical opinion 
establishing a nexus or link between the gonococcal arthritis 
the veteran experienced in service and his currently 
diagnosed arthritis.  

In conjunction with a personal statement received in July 
2001, the veteran submitted a one-page document from an 
unknown publication with chapter headings entitled: 
"Reiter's Syndrome," and "Osteoarthritis."  The articles 
with respect to the two disorders listed signs and symptoms 
for each disorder as well as etiologies and pathology.  The 
articles did not specifically address the veteran's 
particular case.  

The veteran underwent a VA rating examination in November 
1997.  The report of that examination shows that the veteran 
recounted the circumstances of his in-service automobile 
accident and stated that he had not been pain free since that 
time.  According to the veteran, his pain would recur in 
various joints in his body, and was not limited to the right 
arm.  The veteran informed the examiner that he had been 
diagnosed with arthritis in service in 1963.  Following 
review of the veteran's claims file, the examiner noted that 
the veteran had been admitted to a hospital in 1962 with 
arthritis, and that he had been temporarily placed on profile 
for pain in his left ankle, left knee, right elbow, and right 
wrist.  The examiner further noted that Reiter's syndrome was 
being ruled out at that time.  In addition, the examiner 
noted the veteran's diagnosed coronary artery disease, and 
also recorded the veteran's statement to the effect that he 
needed the income from service-connected disabilities.  On 
examination, the veteran was observed to experience 
limitation of motion in the joints, particularly the back, 
due to pain.  Lumbosacral X-rays disclosed minor osteophytic 
changes, but X-rays of the other joints did not disclose any 
abnormalities.  The examiner went on to note that entries in 
the service medical records indicated polyarthritis syndrome 
from 1962 and 1963, and observed that the veteran was 
temporarily profiled for pain and swelling in the left ankle, 
left knee, right elbow, and right wrist.  The examiner stated 
that the veteran had been diagnosed with gonococcal arthritis 
in January 1963.  The examiner concluded that he was unable 
to establish a clear etiology for the veteran's back and left 
arm pain, and no entries pertaining to those joints were 
included in the service medical records.  

In support of his claim for service connection, the veteran 
submitted a statement dated in August 2000 from his treating 
private physician, T.R.W., M.D., an orthopedic surgeon.  
According to Dr. W., the veteran sustained a multiple 
fracture to his right forearm in service, and was treated 
with iliac bone grafting and with open reduction and internal 
fixation.  In addition, Dr. W. stated that while in service, 
the veteran incurred a nonspecific urethritis lasting for an 
extended period, and which caused bilateral knee, elbow, 
ankle, shoulder, and back pain.  He offered that the veteran 
experienced swelling in the above-named joints, and was 
diagnosed with gonococcal arthritis.  According to Dr. W., 
such disorder eventually resolved.  Even so, Dr. W. stated 
that since that time, the veteran may have developed Reiter's 
syndrome involving both hands and both feet, which involved 
localized pain and tenderness in addition to joint pain.  Dr. 
W. offered that after a review of VA-supplied literature, 
individuals who had incurred gonococcal arthrosis could later 
experience pain in multiple joints such as the veteran had 
experienced.  Dr. W. stated that VA X-rays taken in 1997 
showed moderately severe degenerative arthritic changes in 
the lumbar spine at L1-2, L2-3, L3-4.  Dr. W. explained that 
he had examined the veteran, and that he was shown to 
complain of knee, shoulder, elbow, and ankle pain, 
bilaterally.  In addition, Dr. W. indicated that the veteran 
had crepitus in both knees with minimal pain but no swelling.  
Dr. W. concluded by stating, "At this point, I would surmise 
that he (the veteran) is having problems relating to the 
gonococcal arthrosis which had occurred secondary to a 
nonspecific urethritis while on active duty. . .".  Dr. W. 
offered that he thought that the veteran's problems 
constituted "a definite service-connected disability with 
his knee pain, with long term residua, (sic) that is 
currently coming to fruition."  

The report of a VA rheumatology consult dated in September 
2000 noted the veteran's medical history as reflected in his 
service medical records.  The veteran's various complaints of 
various multiple joint pains were also noted, but the 
treating physician offered that the generalized pain trigger 
zones were most consistent with fibromyalgia.  Further, he 
concluded that there was only mild radiographic evidence of 
osteoarthritis, and that there was a distant history of 
gonococcal arthritis, but no ongoing objective inflammation 
to suggest Reiter's syndrome.  

The veteran underwent an additional VA rating examination in 
April 2001.  The report of that examination shows that the 
veteran complained of experiencing pain along his spine from 
top to bottom, and that he also experienced pain in all other 
joints including the elbows, knees, ankles, and wrists.  The 
examiner noted the veteran's history of having fractured his 
right forearm, and the in-service incurrence of gonococcal 
arthritis with multiple joint pain.  Following a clinical 
examination, the examiner offered a diagnosis of very early 
osteoarthritis with multiple joints, including the hips, 
lumbosacral spine, and the cervical spine.  The examiner 
further stated that such findings were compatible with the 
veteran's then-current age of 59.  He went on to state that 
it was his impression that the residual findings at the bone 
level would not be associated with a gonococcal-type of 
urethritis as an old occurrence.  

Pursuant to the Board's development request, the veteran was 
afforded an additional VA rating examination in January 2003.  
The report of that examination shows that the veteran had 
been seen repeatedly at the clinic for treatment, and that he 
had a history of arthralgias and back pain.  The examiner 
stated that radiographs as recently as 2001 disclosed 
degenerative arthritis, but that no erosive arthritis was 
seen.  Further, no findings suggestive of spondylarthropathy 
were described.  The veteran indicated that he had gonorrhea 
in 1962, and that he had been treated with penicillin.  He 
denied experiencing any recurrent discrete synovitis, and had 
not experienced recurrent scaling of the palms and soles of 
his feet.  The examiner indicated that he had reviewed the 
pertinent medical evidence contained in the veteran's claims 
file, but that there was no objective medical evidence or 
opinion to suggest that he suffered from ongoing Reiter's 
syndrome.  The examiner also noted the opinion offered by Dr. 
W. suggesting a nexus or link between the veteran's current 
symptoms and his in-service gonococcal infection.  On 
examination, the veteran was observed to have a slight 
decrease in cervical spine range of motion due to pain.  
Multiple "trigger zones" were present in the posterior 
cervical and upper trapezius regions.  Lordotic curve of the 
lumbar spine was maintained.  Straight leg raising sign was 
negative bilaterally, and lumbar flexion, extension, and 
lateral bending appeared normal.  There was also normal 
passive range of motion in the shoulders, wrists, knees, 
hips, and ankles.  The elbows could not be fully extended, 
and there was resistance from the veteran due to pain.  
Tenderness was elicited in the lateral epicondyles of the 
elbows.  No inflammatory synovitis was noted in the 
peripheral joints.  Moderate scaling and hyperkeratosis was 
noted over the palms.  No pustular psoriasis or clear cut 
keratoderma blennorrhagica was appreciated.  The examiner 
concluded with diagnoses of degenerative arthritis, but 
stated that there was no evidence of ongoing inflammatory 
reactive arthritis such as Reiter's syndrome.  In addition, 
the examiner offered diagnoses of tendonitis in the elbow 
(lateral epicondylitis), and a history of hyperuricemia with 
possible gout and multiple medical problems including 
coronary artery disease, malignant ventricular tachycardia, 
hypertension, and hyperlipidemia.  

The Board has evaluated the foregoing, and after 
consideration of all evidence submitted, including the August 
2000 statement from the veteran's private treating physician, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis of multiple joints, to include the 
back.  As a preliminary matter, the Board observes that the 
veteran appears to have withdrawn the portion of his claim in 
which he has alleged that his diagnosed arthritis of multiple 
joints was the result of his service-connected residuals of a 
right arm fracture.  His appeal now appears to turn on 
whether his current symptoms are the result of the gonococcal 
arthritis or gonorrhea he incurred in service.  

Here, the Board notes that while the veteran complained of 
experiencing pain and swelling in multiple areas during 
service, as discussed above, the diagnosed gonococcal 
arthritis in service appears to have been resolved, and such 
conclusion is supported by all medical examiners who have 
examined him recently.  At various times dating from February 
1971, the veteran was noted to have complained of 
experiencing joint pain, and he was ultimately diagnosed with 
very mild early degenerative osteoarthritis in his back and 
hips.  Other than the opinion offered by his private 
physician, Dr. W., in August 2000, there is no medical 
evidence of record to suggest any connection between his 
current symptoms and the gonococcal arthritis he experienced 
in service.  The opinions contained in two VA rating 
examination reports dated in April 2001 and January 2003 
address that question, and both reports contain negative 
conclusions as to the existence of a nexus between the 
veteran's present complaints and his in-service diagnoses.  

Here, while the veteran's private physician, Dr. W. offered 
his opinion that he thought that there was a "definite 
service-connected disability" with regard to the veteran's 
knee pain, with long term residuals, the Board observes that 
such is a legal rather than a medical conclusion.  The 
veteran has not been found to have arthritis in his knees, 
and Dr. W's assertions to the effect that the veteran was 
shown to have "moderately severe degenerative arthritic 
changes" in the lumbar spine appear to be contraindicated by 
the objective medical evidence.  There is no evidence to 
suggest that Dr. W. actually conducted his own radiographic 
examination of the veteran, and indeed, he appears to have 
indicated that he relied on X-ray evidence already of record.  
The Board notes that while osteoarthritis was shown in the 
cervical spine, such evidence as cited above does not appear 
to disclose the presence of osteoarthritis in the lumbar 
spine.  Moreover, to the extent that degenerative arthritis 
was shown, such has consistently been characterized as being 
very mild and in early stages.  It is not clear, then, as to 
the basis for Dr. W's assertions to the contrary.  Further, 
the Board observes that while Dr. W. stated that he "would 
surmise" that the veteran had problems related to the 
gonococcal arthrosis he had experienced in service, he failed 
to offer any basis for such assertion.  

The Board notes that the VA rating examiners who had 
conducted the April 2001 and January 2003 rating examinations 
determined, after a review of the medical evidence and after 
conducting a clinical examination of the veteran, that he did 
not have symptoms suggestive of Reiter's syndrome or that he 
had erosive arthritis which would have been indicative of 
residuals of gonococcal arthritis.  In substance, the veteran 
was not shown to manifest symptomatology which would have 
been indicative of residuals of a gonococcal-type arthritis 
or related disorder.  Further, the VA examination reports 
were based on an accurate account of the clinical treatment 
records, and it was noted in January 2003 that the veteran 
had a history of treatment with those rating examiners.  Such 
is significant because the examiners' comments in that regard 
indicate an ongoing familiarity with the particulars of the 
veteran's case.  The Board, therefore, finds that the reports 
of the April 2001 and January 2003 rating examinations are to 
be accorded greater weight in assessing the merits of the 
veteran's claim for service connection here.  

The Board also observes that in the veteran's Brief on Appeal 
of January 2003, his service representative stated that the 
private physician's findings were incorporated in the January 
2003 examination report.  The apparent implication here is 
that the examiner who conducted the January 2003 rating 
examination accepted as true the assertions offered by Dr. W. 
in his August 2000 statement.  After a review of the January 
2003 examination report and the findings contained therein, 
however, the Board finds that while the VA rating examiner 
did indeed note Dr. W's assertions, such statements were 
included for historical reference only.  In light of the 
conclusions offered by the VA examiner, Dr. W's assertions 
were found to have been contraindicated by the evidence of 
record, and the VA examiner's conclusions were inconsistent 
with those offered by Dr. W.  Given the degree to which the 
VA rating examiner's conclusions were supported by the 
objective medical evidence of record, the Board finds that it 
is not reasonable to conclude that the VA examiner adopted 
Dr. W's conclusions as giving an accurate view of the 
veteran's disability picture.  Accordingly, the Board finds 
that the opinions offered by Dr. W. in August 2000 are to be 
accorded lesser weight than those offered by the VA rating 
examiners.  

The Board also finds that the information contained in the 
one-page medical text addressing Reiter's syndrome and 
osteoarthritis is not dispositive of the issue in this case.  
As noted, while containing general information regarding the 
two disorders, the medical text did not contain any 
information specific to the veteran, and cannot therefore be 
considered as having probative value in connection with the 
issue of whether the veteran's diagnosed arthritis of 
multiple joints was incurred as a result of any incident of 
his active service.  See generally Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (finding that a treatise abstract 
submitted by the veteran did not establish any connection 
between the veteran's particular condition and his active 
service).  See also Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991).  

In addition, the Board notes that statements offered by the 
veteran to the effect that his current multiple joint 
complaints were somehow related to the gonorrhea or 
gonococcal arthritis he experienced in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
the Board recognizes that the veteran may require income from 
service-connected disabilities as he stated during the course 
of his November 1997 VA rating examination, and that the 
veteran believes his joint complaints are related to service.  
There is no indication, however, that the veteran has 
undergone any medical training necessary to enable him to 
offer medical opinions.  In the present case, what is needed 
to establish service connection for arthritis of multiple 
joints, to include the back, is a medical opinion, offered by 
a health care professional authorized and licensed to issue 
such an opinion, which is supported by a clear, plausible 
rationale which is itself supported by objective medical 
evidence.  Such an opinion is lacking in this case.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for service 
connection for multiple joint pain, to include the back.  His 
appeal is therefore denied.  In reaching this determination, 
the Board has considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the veteran's 
claim, however, the doctrine is not for application here.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for arthritis of multiple joints, to 
include the back, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

